Filed 4/30/14 In re A.A. CA4/2

                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



In re A.A., a Person Coming Under the
Juvenile Court Law.

THE PEOPLE,
                                                                         E060238
         Plaintiff and Respondent,
                                                                         (Super.Ct.No. INJ1100304)
v.
                                                                         OPINION
A.A.,

         Defendant and Appellant.



         APPEAL from the Superior Court of Riverside County. William S. Lebov, Judge.

(Retired judge of the Yolo Super. Ct. assigned by the Chief Justice pursuant to art. VI,

§ 6 of the Cal. Const.) Affirmed.

         Avatar Legal and Jason L. Jones, under appointment by the Court of Appeal, for

Defendant and Appellant.

         No appearance for Plaintiff and Respondent.




                                                             1
                                             I

                                   INTRODUCTION

       On May 18, 2011, the People filed a petition in Riverside County charging minor

and appellant, A. A., with misdemeanor possession of a knife on school grounds under

Penal Code1 section 626.10, subdivision (a). On June 29, 2011, minor admitted the

allegation and was placed on informal probation under Welfare and Institutions Code

section 654.2.

       On November 21, 2011, the People filed a second petition charging minor with

misdemeanor possession of a knife on school founds under section 626.10, subdivision

(a), again. On December 7, 2011, minor’s informal probation was revoked and minor

admitted the allegations contained in both petitions. Minor was placed on six months of

formal probation under Welfare and Institutions Code section 725. Moreover, the court

imposed a restitution fine of $100.00.

       On January 3, 2013, the People filed a third petition charging minor with

misdemeanor shoplifting under section 490.5. On February 14, 2013, minor, now over

18 years of age, admitted the allegation. The court adjudged minor a ward and then

immediately terminated the wardship.

       On February 26, 2013, the People filed a fourth petition charging minor with

felony possession of a stolen vehicle in violation of section 496d, subdivision (a). On




       1      All statutory references are to the Penal Code unless otherwise indicated.

                                             2
March 19, 2013, minor admitted the allegation. The court adjudged minor a ward and

then immediately terminated the wardship.

       On October 3, 2013, minor filed a petition for order to seal records under Welfare

and Institutions Code section 781. After a hearing on the petition, the court denied the

petition.

       On December 13, 2013, minor filed his notice of appeal.

                                             II

                               STATEMENT OF FACTS

       The People filed four petitions against minor. As provided above, the first two

petitions were for two separate instances of misdemeanor possession of a knife on school

grounds in 2011. No further petitions were filed until after minor’s term of formal

probation expired.

       In December of 2012, minor was caught attempting to steal cologne from Sears;

this formed the basis of minor’s third petition. In September 2012, minor’s fourth

petition involved his possession of a car that he knew to be stolen.

                                            III

                                       ANALYSIS

       Minor appealed and, upon his request, this court appointed counsel to represent

him. Counsel has filed a brief under the authority of People v. Wende (1979) 25 Cal.3d

436 and Anders v. California (1967) 386 U.S. 738, setting forth a statement of the case, a

summary of the facts and potential arguable issues, and requesting this court conduct an

independent review of the record.

                                             3
      We offered minor an opportunity to file a personal supplemental brief, but he has

not done so. Pursuant to the mandate of People v. Kelly (2006) 40 Cal.4th 106, we have

independently reviewed the record for potential error and find no arguable issues.

                                           IV

                                     DISPOSITION

      The judgment is affirmed.

      NOT TO BE PUBLISHED IN OFFICIAL REPORTS



                                                              RICHLI
                                                                                          J.

We concur:


HOLLENHORST
          Acting P. J.


MILLER
                          J.




                                            4